JUDGE BULLITT
delivered the opinion op the court:
A writ of scire facias was issued in 1855, for the purpose of carrying into effect a decree alleged to have been rendered in 1844 in favor of the appellants, for a tract of land. The appellees filed a plea, to which the appellants demurred, and thereupon the court below dismissed the scire facias, from which-judgment this appeal was taken.
*548A decree is a. judgment according to the definition of a judgment contained in the Code of Practice, section 397. Hence,, the provisions of .the Code concerning judgments apply ¡also to decrees.
The provisions of the Code, (title 9, chapter 4,) concerning •the “revivor of judgments,” apply to all judgments whether rendered before or after the Code took effect. (Norris’ adm'r vs. Chafault, MS. opin., Jan., 1857.)
The proceeding by scire facias is not supported by those provisions, but is inconsistent therewith, and is therefore unauthorized. ( Code, sec. 875.)
Wherefore, the judgment is affixed.